Case: 20-40083      Document: 00516035711         Page: 1    Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 29, 2021
                                  No. 20-40083                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Mark Cliff Schwarzer,

                                                            Plaintiff—Appellant,

                                       versus

   Brody Shanklin; Robert French; Sherri Adelstein; Paul
   Johnson; Sharon Keller,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:18-CV-434


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Mark Cliff Schwarzer, Texas prisoner # 1433741, filed a civil rights
   complaint pursuant to 42 U.S.C. § 1983 against a district attorney, two state
   judges, a clerk of court, and a court reporter related to their alleged actions



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40083      Document: 00516035711            Page: 2    Date Filed: 09/29/2021




                                      No. 20-40083


   and omissions in connection with his state criminal trial and state habeas
   proceedings. The district court granted the defendants’ motions to dismiss
   the complaint for lack of subject matter jurisdiction pursuant to Federal Rule
   of Civil Procedure 12(b)(1). Schwarzer filed a motion to alter or amend the
   judgment under Federal Rule of Civil Procedure 59(e), which the district
   court denied. He now appeals both the dismissal of his complaint and the
   denial of his Rule 59(e) motion.
          We review de novo a dismissal for lack of subject matter jurisdiction
   under Rule 12(b)(1). Ramming v. United States, 281 F.3d 158, 161 (5th Cir.
   2001). We review the denial of a Rule 59(e) motion for an abuse of discretion.
   Dearmore v. City of Garland, 519 F.3d 517, 520 (5th Cir. 2008).
          Schwarzer first argues that, because the district court initially referred
   his case to a magistrate judge (MJ), it was required to wait for the MJ to issue
   a recommendation before the court could “resume jurisdiction” over his
   case. His argument is without merit as the district court retains total control
   and jurisdiction over cases referred to an MJ. See United States v. Raddatz,
   447 U.S. 667, 681-82 (1980).
          In dismissing Schwarzer’s complaint, the district court concluded
   that he failed to establish standing to bring suit for injunctive relief that would
   require the defendants to take certain actions in the performance of their
   duties. The court also determined that Schwarzer failed to show that the
   defendants were not immune from suit under the Eleventh Amendment.
   Schwarzer argues that his claims fall within the exception to Eleventh
   Amendment immunity provided by Ex parte Young, 209 U.S. 123, 155-56
   (1908). Schwarzer does not meaningfully challenge the district court’s
   determination that he lacked standing to seek injunctions directing the
   defendants in the performance of their duties.              Accordingly, he has




                                           2
Case: 20-40083        Document: 00516035711        Page: 3    Date Filed: 09/29/2021




                                    No. 20-40083


   abandoned any challenge to the district court’s dismissal on that basis. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          To the extent that Schwarzer challenges the district court’s dismissal
   of his claims seeking litigation costs and “prospective declaratory relief,” he
   lacked standing to bring those claims. See Steel Co. v. Citizens for a Better
   Env’t, 523 U.S. 83, 107 (1998); Stringer v. Whitley, 942 F.3d 715, 720 (5th Cir.
   2019). To the extent that he challenges the dismissal of his claim seeking an
   injunction ordering the district attorney “to stop slandering” him, that claim
   was barred by the Eleventh Amendment. See Verizon Md., Inc. v. Pub. Serv.
   Comm’n of Md., 535 U.S. 635, 645 (2002); Paul v. Davis, 424 U.S. 693, 697-
   98 (1976). Further, because Schwarzer’s Rule 59(e) motion did not establish
   a “manifest error of law or fact” or present newly discovered evidence, the
   district court did not abuse its discretion in denying the motion. See Advocare
   Int’l LP v. Horizon Laboratories, Inc., 524 F.3d 679, 691 (5th Cir. 2008)
   (internal quotation marks and footnotes omitted).
          We will not consider Schwarzer’s newly raised claim suggesting that
   the district court ordered the clerk’s office not to docket a first amended
   complaint and a class certification motion that Schwarzer alleges he mailed
   to the district court. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342
   (5th Cir. 1999).
          AFFIRMED.




                                          3